In Re: This Court’s ex proprio motu rule to show cause whether the appeal should be dismissed, 19th Judicial District Court, Parish of East Baton Rouge, No. 633872.
Before GUIDRY, McDONALD, WELCH, THERIOT, and DRAKE, JJ.
|,APPEAL DISMISSED WITH ORDER. There can be no appeal absent an order of appeal because the order is jurisdictional. Strickland v. Layrisson, 96-1280 (La.App. 1 Cir. 6/20/97), 696 So.2d 621, 624. Further, pursuant to this Court’s supervisory jurisdiction and our authority under La. C.C.P. art. 2164, WE ORDER the trial court to render a valid final judgment in this matter no later than January 15, 2015.
DRAKE, J., dissents and would maintain the appeal.